Barnard, P. J.:
There was no defect in the saw beyond the fact that it was out of set. This is of constant occurrence when the saws are being used. *354The plaintiff asked that the saw be set and he was told in substance that it would be done at noon or be seen to at noon. The plaintiff with full knowledge that the saw was out of set, used it, and he' testifies that by reason of the saw being out of set he was injured. The risk was one incident to the business.
The judgment should be affirmed, with costs.
Peatt, J., concurred.